DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 10/11/2022 in response to PTO Office Action mailed 10/03/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 2, 5, 6, 8, 9, 12-14, 17, 20 and 21 have been amended.  No claims are added or canceled.  As a result, claims 2-21 are pending in this office action.
Response to Arguments
3.	Applicant’s argument with respect to claim 2-21 have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhodolov et al. (US 2016/0275347 A1), hereinafter Sukhodolov and in view of Kasneci et al. (US 2012/0158791 A1), hereinafter Kasneci
	Referring to claims 2, 20 and 21, Sukhodolov disclose a method for identifying a first document relevant to a feature of interest (See para. [0049], searching or identifying a document or a list of documents that has a relevant or same subject), the method comprising: 
producing, by a processor, a Resource Description Framework graph of a second document relevant to the feature of interest (See para. [0035] and para. [0037] and para. [0049], generating a RDF “resource description framework” for each document enters a storage, the document information must be extracted and represented using a special data structures that enables rapid search of document information, the information extraction module processes a forest of semantic-syntactic trees, one tree for each sentence of the source text, the extracted data of each document is represented as a set of <subject, predicate, object> triplets, the generated RDF for a second document [e.g. an inputted document] can have relevant or same subject with the first document ), wherein the RDF graph includes a plurality of nodes and at least one edge (See para. [0006], para. [0044] and para. [0045], the graph has nodes corresponding to objects and subjects linked by arcs); 
determining, by the processor and based on the RDF graph, a set of attributes relevant to the feature of interest (See para. [0029], para. [0033], para. [0034], para. [0037], para. [0041], determining the features [e.g. two types of predicates: attributes and relations] related to the subject from the RDF graph of the second document and the documents have corresponding patterns found in a storage [e.g. external to second document], all the pattern combinations are stored in a special library);
generating, by the processor, feature vectors from the set of attributes […] (See para. [0042]-para. [0044] and Figure 3, generating object feature pairs for information objects, for example, pattern A defines the feature type <person> to have specific features: name, first name and last name;  pattern B defines the feature of  type <person> to be born in a given year and also linked to fact of birth <birth> and <point of time>, generating all the object relations and attribute for each of the information objects) and
 producing, by the processor and […] the feature vectors, computer instructions configured to identify, in response to a receipt of the first document, that the first document is relevant to the feature of interest (see para. [0044], para. [0045], para. [0049] and para. [0054] identifying the first document or the list of first documents that matched with the <subject>< predicate> and patterns of the second document or the inputted document).
Sukhodolov does not explicitly disclose generating feature vectors including the set of attributes of interest relevant to feature of interest from a root node of a second document/entity , a responsive node identified by the querying the RDF graph with the feature of interest and a connected node connected to the responsive node by a single edge .
Kasneci discloses determining, by the processor and based on the RDF graph, a set of attributes of interest relevant to the feature of interest (See para. [0025], in response to a graph query using one or more graph languages including feature of interest, for example, an entity “E” of type “T”) generating feature vectors including the set of attributes of interest relevant to feature of interest from a root node of a second document/entity, a responsive node identified by the querying the RDF graph with the feature of interest and a connected node connected to the responsive node by a single edge (See para. [0044]-para. [0048], para. [0054]-para. [0058] and Figure 4, constructing feature vectors in response to the graph query [e.g. the interest is friends John] , determining how many entities in the knowledge database are indicated as friends of John and that have a particular age, the feature vector has a number of indicator variables that correspond to features [e.g. age] that is possible friends, e.g. starting at “0” and a set of sub-graphs are located by the feature vectors that include the type specified by the graph query) and producing, by the processing and using a machine learning algorithm (See para. [0001], para. [0014], using machine learning to categorizing, clustering entities including documents) and the feature vectors, computer instructions configured to identify, in response to a receipt of the first document, that the first document is relevant to the feature of interest (See para. [0001], para. [0014], para. [0023], the machine learning module is used with the vector construction module to categorize or cluster similar entities [e.g. documents, people, tweets]).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Sukhodolov system to include a machine learning algorithm to obtain feature vectors, as taught by Kasneci in order                                                                                          to avoid traditional techniques that were employed to construct vectors could be quite difficult as they may involve a great deal of experience (See Kasneci, para. [0002]). In addition, both references (Sukhodolov and Kasneci) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge base RDF graph.
As to claim 3, Sukhodolov discloses storing, by the processor, the feature vectors (See para. [0049], all feature pairs are stored sequentially in a table).
As to claim 4, Sukhodolov disclose comprising storing, by the processor, the Resource Description Framework graph (See para. [0027], extracting information from a text written in natural language to RDF graphs).
As to claim 5, Sukhodolov discloses wherein the producing the RDF comprises parsing the second document (See para. [0035] and para. [0037] and para. [0049], generating a RDF “resource description framework” for each document enters a storage, the document information must be extracted and represented using a special data structures that enables rapid search of document information, the information extraction module processes a forest of semantic-syntactic trees, one tree for each sentence of the source text, the extracted data of each document is represented as a set of <subject, predicate, object> triplets, the generated RDF for a second document [e.g. an inputted document] can have relevant or same subject with the first document).
As to claim 6, Sukhodolov discloses wherein the parsing comprises: extracting, using a natural language processing technology, semantic information from unstructured text in the second document; and generating, from the semantic information, a serialized representation of the RDF graph (See abstract, para. [0007] and para. [0027], extracting text document in natural language [e.g. unstructured/structured] with semantic objects presented in a form of Resource Description Framework (RDF) graphs with node correspondent to objects and arcs correspondent to the relations between objects).
As to claim 7, Sukhodolov discloses wherein the serialized representation comprises a markup language file (See para. [0027] and para. [0036], extracting text data include with or without markup with semantic object).
As to claim 8, Sukhodolov discloses converting the serialized representation of the RDF graph to a form that is capable of being queried (See para. [0053], an information object's identifier is assigned when a new node is added to the storage's RDF graph, a document's identifier is also assigned when the document is added to the storage, when a query is sent to the storage, the response contains an iterator listing all the objects that fit the query).
As to claim 9, Sukhodolov discloses determining a set of features relevant to the feature of interest; and identifying, in the RDF graph, a first node, the first node being identified by a feature of the set of features (See para. [0006] and para. [0053], determining a set of features [e.g. attributes] corresponding to the subject in the RDF, the RDF contains information objects which assigned to a first node, the information objects are subjects and attributes describing the inputted document).
As to claim 10, Sukhodolov discloses wherein the determining the set of features comprises receiving the set of features (See para. [0029], receiving a set of features from patterns which contained in a special library).
As to claim 11, Sukhodolov discloses wherein the generating further comprises determining, from the first node, a value of the feature (See para. [0033] and para. [0053] and Figure 3, the nodes have values of the predicates [features]).
	As to claim 13, Sukhodolov discloses wherein the generating further comprises identifying, in the Resource Description Framework graph, a second node, the second node being a subject node of a triple in the Resource Description Framework graph, the first node being an object node of the triple (See para. [0006] and para. [0053], using the Resource Description Framework (RDF) to store information of objects in a collection of documents. RDF is a graph structure presenting a set of statements about entities, which are the real world objects (such as people, organizations, location), as well as facts (such as the fact of a person working at a particular organization). Each statement is presented in the form of three data entities {subject, predicate, object} and it is called a “triplet”. A plurality of statements—triplets form a graph with its nodes corresponding to objects and subjects linked by arcs—predicates directed from subjects to objects. Such RDF graphs can be constructed for one sentence as well as for the entire document in the collection of documents).
	As to claim 14, Sukhodolov discloses wherein the identifying the second node comprises: querying RDF graph; and receiving, in response to a query of the Resource Description Framework graph, the second node (See para. [0054] and Figure 5, searching patterns and their combinations [e.g. list of matchings] from the graph of the document).
	As to claim 15, Sukhodolov discloses a subgraph of interest comprises the first node and the second node (See para. [0034], searching a group of information objects in the document, such that after the variables in the pattern are substituted for the objects of this group, the resulting substitution matches a subgraph of RDF-graph of the document, then the pattern is realized (or executed) in this document. The result of the searching and realizing of global identification patterns in the RDF-graph of document is a list of triples <this, that, pattern>, which are called matchings. Instead of this—variable in the list identifiers of information objects—candidates for merging are located, instead of that—variable identifiers of information objects are located or identifiers of specific values of simple properties (string, number, Boolean), depending on the feature specified in the pattern may be located).
As to claim 16, Sukhodolov discloses wherein the attribute determined from the information external to the second document is based on a node of the subgraph of interest (See para. [0028], determining information objects from identical subgraphs in the RDF graph that already contained in the storage).
As to claim 19, Sukhodolov discloses searching, by the processor, for a third document, wherein: the third document is associated with a feature vector having a feature that identifies an entity associated with the third document; at least one of the feature vectors associated the second document includes a feature that identifies an entity associated with the second document; and the entity associated with the second document is the entity associated with the third document (see para. [0044], para. [0045], para. [0049] and para. [0054] identifying a list of first documents [e.g. first and third documents] that matched with the <subject>< predicate> and patterns of the second document or the inputted document).
As to claim 17, Sukhodolov in view of Kasneci discloses identifying, in the RDF graph, a third node, the third node being connected, in the RDF graph, to a node of the subgraph of interest by an edge (See Kasneic, para. [0044]- para. [0049] and Figure 4, identifying nodes from the subgraphs).

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhodolov (US 2016/0275347 A1) and in view of Kasneci (US 2012/0158791 A1) and further in view of Singhal (US 2016/0034512 A1).

As to claim 12, Sukhodolov does not explicitly disclose the value is based on a degree of relevance of the feature to the feature of interest.
	However, Singhal discloses the value is based on a degree of relevance of the feature to the topic of interest (See para. [0048], para. [0058] and para. [0070], the system store similarity values of the input item with other items having a context that is like the context of the input item).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Sukhodolov system to include a machine learning algorithm to the value which is based on a degree of relevance of the feature to the topic of interest to identify the most relevant summary words for the item (See Singhal, para. [0004] and para. [0007]). In addition, all references (Kasneci, Sukhodolov and Singhal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as context-based metadata generation for a set of documents.
	
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhodolov et al. (US 2016/0275347 A1) in view of Kasneci (US 2012/0158791 A1) and further in view of Shmueli (US 2014/0244687 A1).

As to claim 18, Sukhodolov does not explicitly the edge is a sequence of edge.
Shmueli discloses wherein the edge is a sequence of edges (See para. [0100], edge 104 that comes out of the source node 103 (base node) that corresponds to the edge type and its sequence number among outgoing edges is the value of the first edge field of the sub-graph identifier and reach the destination node 103 in the graph).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the RDG graph of the Sukhodolov system to identify a third node which is being connected to a node of the subgraph of interest by an edge, as taught by Shmueli since the RDG graph provides coherent and intuitive presentation of the data and allows a human to follow a data pattern and interactions between a plurality of data items and//or properties easily and efficiently  (See Shmueli, para. [0004]). In addition, all references (Shmueli, Sukhodolov and Kasneci) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as context-based metadata generation for a set of documents.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153